     Case 2:18-cv-03279-WBS-KJN Document 31 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   QUANTUM CAPITAL FUNDING                          No. 2:18-cv-03279-WBS-KJN
     CORPORATION,
12
                        Plaintiff,
13                                                    ORDER
            v.
14
     PDI GROUP, INC.,
15
                        Defendants.
16

17          Presently before the court is plaintiff’s motion to compel initial disclosures from

18   defendants. (ECF No. 28.) A hearing on plaintiff’s motion is scheduled for May 21, 2020. (Id.)

19   After plaintiff filed the present motion the court granted defendants’ counsels’ motion to

20   withdraw from this matter. (ECF No. 29.) According to plaintiff, defendants, now proceeding

21   without counsel, have been nonresponsive to plaintiff’s requests to meet and confer regarding the

22   present discovery dispute. (ECF No. 30.) However, due to defendants’ pro se status1 and the

23   timing of their attorneys’ withdrawal, the court VACATES and RESETS the currently scheduled

24   hearing.

25   ////

26   ////

27
     1
      Defendants are again admonished that that under Local Rule 183(a), “[a] corporation . . . may
28   appear only by an attorney.”
                                                   1
     Case 2:18-cv-03279-WBS-KJN Document 31 Filed 05/15/20 Page 2 of 2

 1             Accordingly, it is HEREBY ORDERED that:

 2             1.     The hearing on plaintiff’s motion to compel set for May 21, 2020 is VACATED.

 3             2.     Plaintiff’s motion shall be heard on June 18, 2020, at 10:00 a.m., before the

 4   undersigned.2

 5             3.     If possible, the parties shall file a joint letter, as required by Local Rule 251 seven

 6   days before the scheduled hearing; if not possible plaintiff is instructed to follow Local Rule 251.

 7             4.     Plaintiff shall contact defendants’ prior counsel to find the most effective means of

 8   serving defendants and send a copy of this order through such means. Plaintiff shall inform the

 9   court within five days of sending this order to defendants.

10             5.     Within 14 days of the date of this order defendants shall inform the court of the

11   status of retaining new counsel.

12             IT IS SO ORDERED.

13   Dated: May 15, 2020

14

15

16
     /3279.quantum.
17

18

19

20
21

22

23

24

25

26
27

28   2
         The parties are informed that the hearing will likely be held telephonically.
                                                         2
